Title: Archibald Thweatt, with postscript by John Wayles Eppes to Thomas Jefferson, 7 May 1810
From: Thweatt, Archibald,Eppes, John Wayles
To: Jefferson, Thomas


          
            
              Dear Sir
              Petersburg 
                     6th 7th May 1810.
            
            
		   I did hope to have had your business ready before this.—I was to have attended Mr Ladd on the 29th 
                   until and remained until the report was finished and ready for your revision—as it was your wish not to be delayed in Richmond—
             Unfortunately I was seized by a violent attack of the Rheumatism in my right hip; which has confined me to my bed.—altho’ in perfect health in all other respects, I cannot move.—This is the first pain I ever had of the kind and severe it is.—
            I have written to Mr Ladd, that I should attend him as soon as my disease would admit—which I trust will be the last of this week or early next.—
            The moment I depart for Richmond shall write you. —accept my best wishes
            Archibald
                Thweatt
          
          
            
		  
		  PS. I have just returned here from Carolina— I left my servant and one of my horses there disabled—But for this circumstance I would come up immediately for Francis—I shall return again to N. Carolina on Sunday—as I know not how long I may be detained there and from Mr Thweatts letter it appears uncertain when you May come down, I should be extremely thankful if you could send Francis down this week as I feel dreadfully anxious to see him & have no servant but Joe whom I could trust to send for him & he is laid up—
            accept for your health & happiness every wish of affection
            
              yours sincerely
              
                     
                  Jno: W: Eppes
            
          
         